Opinion issued August 4, 2010
     

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-09-00900-CV
 





















 
 

IN RE BJ SERVICES COMPANY, J.W. STEWART, JOHN R. HUFF,
MICHAEL E. PATRICK, DON D. JORDAN, WILLIAM H. WHITE, L. WILLIAM HEILIGBRODT,
JAMES L. PAYNE, and BAKER HUGHES INCORPORATED, Relators
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 
 
By petition for writ of mandamus,
relators sought relief from the trial court’s order refusing to stay the trial
court proceedings[1]
pending adjudication of an earlier-filed case in Delaware. On July 15, 2010, relators
moved to dismiss the petition for writ of mandamus as moot, contending that “the
parties entered into a Stipulation and Agreement of Compromise, Settlement and
Release dated April 30, 2010” and that “the dispute underlying this proceeding
has been finally resolved and is now moot.”  

We dismiss the petition for
writ of mandamus.  Any pending motions
are also dismissed as moot.      
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Bland and Sharp.    
 
       




[1]               The
underlying case is Garden City Employees’ Retirement System v. BJ Services
Company, et al., No. 2009-57320 in the 80th District Court of Harris
County, Texas, the Hon. Larry Weiman, presiding.